                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     MAXELL, LTD,                                      Case No. 18-cv-01788-VC(LB)
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                           ORDER GRANTING DEFENDANTS’
                                  13             v.                                        UNOPPOSED MOTION TO APPROVE
                                                                                           REQUEST FOR INTERNATIONAL
                                  14     ASUSTEK COMPUTER INC, et al.,                     JUDICIAL ASSISTANCE
                                  15                    Defendants.                        Re: ECF Nos. 118, 120
                                  16

                                  17          The defendants ask the court to grant an unopposed motion for discovery from a third-

                                  18   party — Samsung Electronics Co., Ltd. — and to sign and affix its seal to the accompanying

                                  19   Letter Rogatory. The court can decide the motion without oral argument under Local Rule 7-1(b)

                                  20   and grants the motion. The court has the inherent authority to issue the Letter Rogatory, and the

                                  21   request meets the requirements of Federal Rule of Civil Procedure 28(b). The court directs the

                                  22   Clerk of Court to return the original Letter Rogatory (hand-signed by the court with the court’s

                                  23   seal) to the defendants’ counsel for forwarding to the United States Department of State.

                                  24      IT IS SO ORDERED.

                                  25      Dated: January 30, 2019

                                  26                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  27                                                   United States Magistrate Judge
                                  28

                                       ORDER – No. 18-cv-01788-VC
